Citation Nr: 9900263	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for onychomycosis of both 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1991 to March 
1996.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of January 1997 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
onychomycosis of both feet.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to 
service connection for onychomycosis of both feet.  He 
specifically alleges that service connection should be 
granted for this disorder because it became manifest within 
one year of his discharge from active duty.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veteran's claim for service connection for onychomycosis of 
both feet.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The medical evidence indicates that the veteran was 
diagnosed with onychomycosis inservice in July 1992.

3.  The veteran currently has a diagnosis of onychomycosis of 
both feet, as reported in VA treatment records and by VA 
examination of October 1996.


CONCLUSION OF LAW

Onychomycosis of both feet was incurred during active 
service.  38 U.S.C.A.
§§ 1101, 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  Here, 
the Board finds that the veteran's claim for service 
connection for onychomycosis of both feet, is well grounded.  
He has submitted evidence that he currently has a diagnosis 
of onychomycosis of both feet, shown in VA examination of 
October 1996,  with a July 1992 diagnosis of onychomycosis 
shown during service.  The veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist, 
as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veterans February 1991 entrance examination revealed 
that the feet were examined and mild pes planus and hallux 
valgus, moderate right, were diagnosed.  No mention of any 
fungus or other skin problem regarding either foot was made.  
The report of medical history filled out in February 1991 
also was negative for a history of skin disease.  

Service medical records reveal that the veteran was seen by 
podiatry in July 1992 for complaints of left dorsal ankle 
pain.  This record reveals that both feet were apparently 
examined, as mild pes planus on the right was also noted.  
This July 1992 podiatry note showed findings of discoloration 
of toenails and diagnosed onychomycosis.  The December 1995 
separation examination and report of medical history were 
negative for findings of foot fungus.

The report from an October 1996 VA examination revealed 
findings of fungus on examination of the nails.  The veteran 
was diagnosed with onychomycosis of both feet.  

The report from a December 1996 VA treatment record noted a 
history of a foot rash for one year and disorders of the 
toenails.  The diagnosis again included onychomycosis.

By rating decision of January 1997, the RO, denied service 
connection for onychomycosis of both feet.  Among the reasons 
and bases given for this denial was that there was no 
evidence of treatment for onychomycosis inservice.

Upon review of the record, the Board finds that the evidence 
supports a grant of service connection for onychomycosis of 
both feet.  The evidence shows a diagnosis of onychomycosis 
made inservice in July 1992.  The VA examination revealed a 
diagnosis of the same condition bilaterally, in October 1996.  
Overall, the Board finds sufficient evidence in the claims 
file of current onychomycosis that cannot be dissociated from 
the veterans inservice diagnosis of onychomycosis.

In light of the above, the Board concludes that service 
connection is warranted for onychomycosis of both feet.  


ORDER

Service connection for onychomycosis of both feet is granted.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
